COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ARTHUR JORDAN,                                                No. 08-13-00301-CR
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            282rd District Court
                                               §
 THE STATE OF TEXAS,                                         of Dallas County, Texas
                                               §
                       Appellee.                               (TC # F-1271156-T)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment should be

modified to reflect that Appellant entered a plea of “not true” to the enhancement paragraph, the

jury found the enhancement paragraph “true,” and that Mark Scott was the prosecutor. The

judgment of the court below, as so modified, is affirmed. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 11TH DAY OF FEBRUARY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.